Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on September 23, 2021. Claims 406-425 are currently pending. No claims were amended, canceled or added  by Applicant’s amendment filed on September 23, 2021. 
In response to the restriction requirement June 24, 2021 Applicant’s election without traverse of Group I, e.g, claims 406-423, drawn to a recombinant nucleic acid is akwnoleged. 
Moreover, Applicants’ election with traverse of the following species is akwnoleged:
a. A species of a stimulatory domain from a CD3 epsilon chain for the first TCR subunit,
and a species of a stimulatory domain from a CD3 epsilon chain for the second TCR subunit.
b. A species of first antigen binding domain being an anti-CD19 binding domain, and a
species of second antigen binding domain being an anti-BCMA binding domain, reading on claim 413.
Claims 424-425 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claims 411-412 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected species, there being no allowable generic or linking claim The requirement for restriction between Groups I-III is maintained for reasons of record, and hereby made FINAL.
	Therefore, claims 406-410 and 413-423 are currently under examination to which the following grounds of rejection are applicable. 

Priority

Thus, the earliest possible priority for the instant application is November 22, 2016.
                                           Information Disclosure Statement
    	The information disclosure statement (IDS) submitted on 8/16/2019 (58 pages), 1/8/202, 1/31/2020, 6/16/2020, 7/8/2020 and 12/11/2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98. All told, the submitted IDS cite over 512 individual references, representing thousands of pages of publications and other documents. Accordingly, the information disclosure statements have been considered by the examiner to the extent available under the time allotted of examination. Initialed and signed copies of the 1449s are attached to this action.
                                                              Claim objections 	The claims are objected to for the following informalities: Applicants election of species: i) a stimulatory domain from a CD3 epsilon chain  for the first TCR subunit and for the second TCR subunit and ii) an anti-CD19 binding domain, and an anti-BCMA binding domain, is noted, however independent claim 406 is only drawn generically to the specific elected species. The independent claims should be amended to reflect the elected invention. Appropriate correction is required.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 406-410 and 413-423 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent 10,442,849; claims 1-20 of U.S. Patent 10,208,285; claims 1-30 of U.S. Patent 10,358,473; claims 1-30 of U.S. Patent 10,358,474, claims 1-30 of U.S. Patent 11,028,142 and claims 1-27 of U.S. Patent  11,085,021 in view of Dotti et al., (U.S.  Pub. 2016/0017048).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Patent 10,442,849; U.S. Patent 10,208,285; U.S. Patent 10,358,473; U.S. Patent 10,358,474;  U.S. Patent  11,028,142 and U.S. Patent  11,085,021.

Claim 1 of U.S. Patent 10,442,849 is directed to: a pharmaceutical composition comprising 
(I) a T cell from a human subject, wherein the T cell comprises a recombinant nucleic acid molecule encoding a T cell receptor (TCR) fusion protein (TFP) comprising 

(b) a murine, human or humanized scFv or single domain antibody comprising an antigen binding domain; and 
(II) a pharmaceutically acceptable carrier; wherein the TCR subunit and the antigen binding domain are operatively linked; wherein the extracellular domain, the transmembrane domain and the intracellular signaling domain are derived from a single subunit, wherein the single subunit is CD3 epsilon or wherein the single subunit is CD3 gamma, wherein the extracellular domain comprises a full length extracellular domain of the single subunit; wherein the TFP functionally interacts with an endogenous TCR when expressed in a T cell; and 
wherein the T cell exhibits increased cytotoxicity to a human cell expressing an antigen that specifically interacts with the antigen binding domain compared to a T cell not containing the TFP.

Claim 1 of U.S. Patent 10,208,285 is directed to: a recombinant nucleic acid molecule encoding a T cell receptor (TCR) fusion protein (TFP) comprising 
(a) a TCR subunit comprising (i) at least a portion of a TCR extracellular domain, and (ii) a TCR intracellular domain comprising a stimulatory domain from an intracellular signaling domain of CD3 epsilon or CD3 gamma; and 
(b) a human or humanized antibody domain comprising an antigen binding domain that is a sdAb or VHH anti-mesothelin binding domain comprising the sequence of SEQ ID NO:58 or SEQ ID NO:59, wherein the TCR subunit and the antibody domain are operatively linked, and 
wherein the TFP incorporates into a functional TCR when expressed in a T cell.

Claim 1 of U.S. Patent 10,358,473 is directed to a  pharmaceutical composition comprising 
(I) a T cell from a human subject, wherein the T cell comprises a recombinant nucleic acid molecule encoding a T cell receptor (TCR) fusion protein (TFP) comprising 

(b) a mammalian scFv or single domain antibody comprising an anti-B-cell maturation antigen (BCMA) binding domain; and 
(II) a pharmaceutically acceptable carrier; wherein the TCR subunit and the anti-BCMA binding domain are operatively linked; wherein the TFP functionally interacts with an endogenous TCR when expressed in the T cell; and wherein the T cell exhibits increased cytotoxicity to a cell expressing an antigen that specifically interacts with the anti-BCMA binding domain compared to a T cell not containing the TFP.

Claim 1 of U.S. Patent 10,358,474 is directed to a pharmaceutical composition comprising 
(I) a T cell from a human subject, wherein the T cell comprises a recombinant nucleic acid molecule encoding a T cell receptor (TCR) fusion protein (TFP) comprising 
(a) a TCR subunit comprising a full-length CD3 epsilon sequence or a full-length CD3 gamma sequence; and 
(b) a mammalian scFv or single domain antibody comprising an anti-CD19 binding domain; and 
(II) a pharmaceutically acceptable carrier; wherein the TCR subunit and the anti-CD19 binding domain are operatively linked; wherein the TFP functionally interacts with an endogenous TCR when expressed in the T cell; and wherein the T cell exhibits increased cytotoxicity to a cell expressing an antigen that specifically interacts with the anti-CD19 binding domain compared to a T cell not containing the TFP.

Claim 1 of U.S. Patent  11,028,142 is directed to a T cell from a human subject, wherein the T cell comprises a recombinant nucleic acid molecule encoding a T cell receptor (TCR) fusion protein (TFP) comprising: 
(a) a TCR subunit comprising (i) an extracellular domain, (ii) a transmembrane domain, and (iii) a TCR intracellular domain comprising a stimulatory domain from an intracellular signaling domain; and 

a pharmaceutically acceptable carrier; 
wherein the TCR subunit and the antigen binding domain are operatively linked; wherein the extracellular domain, the transmembrane domain and the intracellular signaling domain are derived from a single subunit, wherein the single subunit is CD3 epsilon or wherein the single subunit is CD3 gamma; wherein the extracellular domain comprises an extracellular domain of the single subunit; wherein the TFP functionally interacts with an endogenous TCR when expressed in a T cell; and wherein the T cell exhibits increased cytotoxicity to a human cell expressing an antigen that specifically interacts with the antigen binding domain compared to a T cell not containing the TFP.

	Claim 1 of U.S. Patent 11,085,021 is directed to a recombinant nucleic acid molecule encoding a T cell receptor (TCR) fusion protein (TFP) comprising: 
(a) a TCR subunit comprising (i) an extracellular domain of a TCR subunit or a portion thereof, (ii) a transmembrane domain, and (iii) a TCR intracellular domain comprising a stimulatory domain from an intracellular signaling domain of CD3 epsilon or CD3 gamma; and 
b) a human or humanized antibody domain comprising an antigen binding domain that is an anti-mesothelin single domain antibody comprising SEQ ID NO:58 or SEQ ID NO:59; wherein the TCR subunit and the antibody domain are operatively linked; and wherein the TFP incorporates into a functional TCR when expressed in a T cell.

Claim 406 of the instant invention is directed to a recombinant nucleic acid comprising a sequence encoding:
(a) a first T-cell receptor (TCR) fusion protein (TFP) comprising:
(i) a first TCR subunit comprising:
(A) at least a portion of a TCR extracellular domain,
(B) a transmembrane domain, and
(C) a TCR intracellular domain comprising a stimulatory domain from an
intracellular signaling domain of a TCR alpha chain, a TCR beta chain, a TCR
gamma chain, a TCR delta chain, a CD3 epsilon chain, a CD3 gamma chain, or a

(ii) a first antigen binding domain; and
(b) a second antigen binding domain;
wherein the first TCR subunit and the first antigen binding domain are operatively linked,
and wherein the first TFP incorporates into an endogenous TCR complex when expressed in a T cell.
All products require a nucleic acid encoding a first T-cell receptor (TCR) fusion protein (TFP) and a first human or humanized antibody domain comprising an antigen binding domain. Some claims further require  a T cell from a human subject transformed with said nucleic acid and a pharmaceutical composition comprising said T cell.  
The instant claims differ from claim 1 of U.S. Patent 10,442,849; claim 1 of U.S. Patent 10,208,285; claim 1 of U.S. Patent 10,358,473; claim 1 of U.S. Patent 10,358,474, claim 1 of U.S. Patent 11,028,142 and claim 1 of U.S. Patent  11,085,021 by requiring the nucleic acid to encode a second antigen binding domain.
However, before the effective filing date of the claimed invention, Dotti et al., exemplified prior art where immune cells (or an engineered immune cell surface), have different activating receptors, and the engager will be tailored to the cell being activated. For example CD3 is an activating receptor on T-cells, whereas CD16, NKG2D, or NKp30 are activating receptors on NK cells. In preferred embodiments, Dotti discloses immune cell is a T-cell, the activation molecule is one or more of CD3.
Therefore, in view of enhancing therapeutic benefits for adoptive cell therapy by using immune cells have different activating receptors in the same immune cell, it would have been prima facie obvious for one of ordinary skill in the art, to modify the instantly claimed recombinant nucleic acid  to include a second TFP comprising a second TCR subunit, particularly when the immune cell is a T-cell, the activation molecule is one or more of CD3 as taught by  Dotti et al., in an attempt to enhance the therapeutic benefit for adoptive cell therapy in a population of immune cells.
Provisional Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 406-410 and 413-423 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending application 16,222,846, as per claims filed on 6/28/2021; claims 111-130 of copending application 16,322,897, as per claims filed on 7/19/2021; claims 51-70 of copending application 16,436,110, as per claims filed on 3/12/2021; claims 23-42 of copending application 16,622,791, as per claims filed on 3/8/2021; claims 108-145 of copending application 16,979,380, as per claims filed on 10/15/2021; claims 292-311 of copending application 17,261,823, as per claims filed on 6/22/2021; in view of Dotti et al., (U.S.  Pub. 2016/0017048).
The 16,222,846  and 16,622,791 applications claim methods and compositions, but double-patenting rejections of claims to a method of use based on a claimed composition are proper.  This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
Claim 21 of copending 16,222,846 is directed to: a method of treating cancer in a human subject comprising administering to the human subject a therapeutically effective amount of 
(i) a recombinant nucleic acid encoding a T cell receptor (TCR) fusion protein (TFP) comprising
 	(a) a TCR subunit comprising at least a portion of a TCR extracellular domain and a TCR intracellular domain comprising a stimulatory domain from an intracellular
signaling domain of CD3 epsilon or CD3 gamma, and
(b) an antibody domain comprising an antigen binding domain that is an anti-
mesothelin binding domain;  or (ii) a human T cell expressing the TFP.

Claim 111 of copending 16,322,897 is directed to: a recombinant nucleic acid encoding a T-cell receptor (TCR) fusion protein (TFP) comprising:
(a) a TCR subunit comprising
(i) at least a portion of a TCR extracellular domain, and
(i) a TCR intracellular domain comprising a stimulatory domain from an intracellular signaling domain of a TCR chain; and
(b) an antibody domain comprising an antigen binding domain that is an anti-BCMA binding domain comprising (i) aCDR1 sequence as set forth in SEQ ID NO: 29, a CDR2 sequence as set forth in SEQ ID NO: 30, and a CDR3 sequence as set forth in SEQ ID NO: 31; or (i) aCDR1 sequence as set forth in SEQ ID NO: 25, a CDR2 sequence as set forth in SEQ
ID NO: 26, and a CDR3 sequence as set forth in SEQ ID NO: 27;
wherein the TCR subunit and the antibody domain are operatively linked, and
wherein the TEP incorporates into functional TCR when expressed in a T-cell.

16,436,110 is directed to a T cell  from a human subject, wherein the T cell comprises a recombinant nucleic acid comprising a sequence encoding a T cell receptor (TCR) fusion protein (TFP) comprising:
(a) a TCR subunit comprising (i) at least a portion of a TCR extracellular domain and (ii) a TCR transmembrane domain; and
(b) a murine, human or humanized antibody domain comprising an antigen binding domain; 
wherein the TCR subunit and the antigen binding domain are operatively linked wherein the at least a portion of a TCR extracellular domain and the TCR transmembrane domain are derived from a single subunit, wherein the single subunit is TCR alpha or wherein the single subunit is TCR beta; wherein the TFP functionally interacts with an endogenous TCR when expressed in a T cell; and wherein the T cell exhibits increased cytotoxicity to a human cell expressing an antigen that specifically interacts with the antigen binding domain compared to a T cell not containing the TFP.

Claim 23  of copending application 16,622,791 is directed to: a method of inhibiting tumor growth in a human subject comprising administering to the human subject an effective amount of a population of T cells transduced with a recombinant nucleic acid comprising 
a sequence encoding a T cell receptor (TCR) fusion protein (TFP) comprising 
(a) a TCR subunit comprising
(i) at least a portion of a TCR extracellular domain, and (ii) a TCR intracellular domain comprising a stimulatory domain from an intracellular signaling domain of CD3epsilon or CD3gamma; and 
(b) a human or humanized antibody domain comprising an anti-mesothelin binding domain; wherein the TCR subunit and the human or humanized antibody domain are operatively linked, 
wherein the TFP is capable of functionally interacting with an endogenous TCR complex and/or at least one endogenous TCR polypeptide, and wherein the tumor growth in the human subject is inhibited such that a size of the tumor is at most 60% of a size of a tumor in a human subject treated with an effective amount of a population of T cells that do not express the TFP after at least 8 days of treatment, wherein the human subject treated with the population of T 

Claim 108of copending application 16,979,380 is directed to: a recombinant nucleic acid comprising 
(a) a sequence encoding a T cell receptor (TCR) fusion protein (TFP) comprising (i) a TCR subunit comprising 
(1) at least a portion of a TCR extracellular domain, (2) a transmembrane domain, and (3) an intracellular domain comprising a stimulatory domain from an intracellular signaling domain of CD3 epsilon, CD3 gamma, or CD3 delta, or an intracellular domain from TCR alpha or TCR beta, and 
(ii) a binding domain, wherein the binding domain is selected from the group consisting of (i) an antibody domain comprising an antigen binding domain, (ii) a binding ligand or a fragment thereof that is capable of binding to an antibody or fragment thereof, and (ii1) an antigen domain comprising a ligand or a fragment thereof that binds to a receptor or polypeptide expressed on a surface of a cell; and 
(b) a sequence encoding a TCR constant domain, wherein the TCR constant domain is a TCR alpha constant domain, a TCR beta constant domain or a TCR alpha constant domain and a TCR beta constant domain; wherein the TCR subunit and the antibody are operatively linked, and wherein the TFP functionally incorporates into a TCR complex when expressed in a modified T cell comprising a functional disruption of an endogenous TCR. 

Claim 292 of copending application 17,261,823 is directed to a pharmaceutical composition comprising
(1) a T cell from a human subject, wherein the T cell comprises a recombinant nucleic acid molecule encoding a T cell receptor (TCR) fusion protein (TFP) comprising 
(a) a TCR subunit comprising (i) at least a portion of a TCR extracellular domain, (ii) a TCR transmembrane domain, and (iii) a TCR intracellular domain; and
(b) an antigen binding domain comprising an anti-MUC16 binding domain; and
(II) a pharmaceutically acceptable carrier;
wherein the TCR subunit and the anti-MUC16 binding domain are operatively linked;


Claim 406 of the instant invention is directed to a recombinant nucleic acid comprising a sequence encoding:
(a) a first T-cell receptor (TCR) fusion protein (TFP) comprising:
(i) a first TCR subunit comprising:
(A) at least a portion of a TCR extracellular domain,
(B) a transmembrane domain, and
(C) a TCR intracellular domain comprising a stimulatory domain from an
intracellular signaling domain of a TCR alpha chain, a TCR beta chain, a TCR
gamma chain, a TCR delta chain, a CD3 epsilon chain, a CD3 gamma chain, or a
CD3 delta chain; and
(ii) a first antigen binding domain; and
(b) a second antigen binding domain;
wherein the first TCR subunit and the first antigen binding domain are operatively linked,
and wherein the first TFP incorporates into an endogenous TCR complex when expressed in a T cell.
All claims require a nucleic acid encoding a first T-cell receptor (TCR) fusion protein (TFP) and a first human or humanized antibody domain comprising an antigen binding domain. Some claims further require  a T cell from a human subject transformed with said nucleic acid and a pharmaceutical composition comprising said T cell.  
The instant claims differ from claim 21 of copending application 16,222,846, claim 111 of copending application 16,322,897; claim 51 of copending application 16,436,110; claim 23 of copending application 16,622,791; claim 108 of copending application 16,979,380and  claim 292  of copending application 17,261,823, by requiring the nucleic acid to encode a second antigen binding domain.
However, before the effective filing date of the claimed invention, Dotti et al., exemplified prior art where immune cells (or an engineered immune cell surface), have different activating receptors, and the engager will be tailored to the cell being activated. For example CD3 is an activating receptor on T-cells, whereas CD16, NKG2D, or NKp30 are activating 
Therefore, in view of enhancing therapeutic benefits for adoptive cell therapy by using immune cells have different activating receptors in the same immune cell, it would have been prima facie obvious for one of ordinary skill in the art, to modify the instantly claimed recombinant nucleic acid  to include a second TFP comprising a second TCR subunit, particularly when the immune cell is a T-cell, the activation molecule is one or more of CD3 as taught by  Dotti et al., in an attempt to enhance the therapeutic benefit for adoptive cell therapy in a population of immune cells.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
***
Claims 406-410 and 413-423 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 94-118 of copending application 17,271,265, as per claims filed on 7/12/2021. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 17,271,265.
Claim 94 of copending application 17,271,265 is directed to a composition comprising a recombinant nucleic acid comprising
(a) a first recombinant nucleic acid sequence comprising a sequence encoding 
a first T cell receptor (TCR) fusion protein (TFP) comprising (a) a first TCR subunit comprising (i) at least a portion of a TCR extracellular domain,
(ii) a TCR transmembrane domain, and (iii) a TCR intracellular domain from a TCR subunit selected from the group consisting of a TCR alpha chain, a TCR beta chain, a TCR gamma chain, a TCR delta chain, a CD3 gamma chain, a CD3 delta chain and a CD3 epsilon
chain; and 
(b) a first antibody domain comprising an anti-MUC16 binding domain, wherein the
first antibody domain is a murine, human or humanized antibody domain,

wherein the first TFP functionally interacts with a TCR or incorporates into a TCR when
expressed in the T cell; and
(II) a second recombinant nucleic acid sequence comprising a sequence encoding a second TFP comprising 
(a) a second TCR subunit comprising (i) at least a portion of a TCR extracellular domain, (ii) a TCR transmembrane domain, and (iii) a TCR intracellular domain from a TCR subunit selected from the group consisting of a TCR alpha chain, a TCR beta chain, a TCR gamma chain, a  TCR delta chain, a CD3 gamma chain, a CD3 delta chain and a CD3 epsilon chain; and
(b) a second antibody domain comprising an anti-mesothelin (MSLN) binding domain, wherein the second antibody domain is a murine, human or humanized antibody domain, wherein the second TCR subunit and the second antibody domain are operatively linked, wherein the second TFP functionally interacts with a TCR or incorporates into a TCR when expressed in a T cell.
Claim 406 of the instant invention is directed to a recombinant nucleic acid comprising a sequence encoding:
(a) a first T-cell receptor (TCR) fusion protein (TFP) comprising:
(i) a first TCR subunit comprising:
(A) at least a portion of a TCR extracellular domain,
(B) a transmembrane domain, and
(C) a TCR intracellular domain comprising a stimulatory domain from an
intracellular signaling domain of a TCR alpha chain, a TCR beta chain, a TCR
gamma chain, a TCR delta chain, a CD3 epsilon chain, a CD3 gamma chain, or a
CD3 delta chain; and
(ii) a first antigen binding domain; and
(b) a second antigen binding domain;
wherein the first TCR subunit and the first antigen binding domain are operatively linked,
and wherein the first TFP incorporates into an endogenous TCR complex when expressed in a T cell.
Because claims 406-410 and 413-423 of the instant application are drawn broadly to a first TCR fusion protein and a second binding domain,  claims 406-410 and 413-423 of the  embrace the invention as set forth in claims 94-118 of copending application 17,271,265.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
             Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 406-410 and 413-423 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

    PNG
    media_image1.png
    313
    738
    media_image1.png
    Greyscale
Claim 406 is indefinite because of the recitation of  “incorporates into an endogenous TCR complex when expressed in a T cell” . The term “endogenous TCR complex” is not defined by the claims. One of ordinary skill in the art would appreciate that T-cell receptor (TCR) is a protein complex found on the surface of T cells, or T lymphocytes, which contains two different protein alpha (α) and a beta (β) chains. Moreover, in the plasma membrane the TCR receptor chains α and β associate with six additional adaptor proteins to form an octameric complex. The complex contains both α and β chains, forming the ligand-binding site, CD3δ, CD3γ, CD3ε and CD3ζ in the stoichiometry TCR αβ - CD3εγ - CD3εδ - CD3ζζ  (see definition and structure of T-cell receptor From Wikipedia, the free encyclopedia; page 1-6; downloaded 12/2/2021). Thus it is unclear what are the polypeptides that form the  endogenous TCR complex as opposed to the TCR complex expressed on the surface of a T cell. The specification does not provide a standard for ascertaining the structure the TFP protein that incorporates into and endogenous TCR complex, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 408 depends from claim 406. Claim 408 is indefinite because of its recitation in line 11 of “an endogenous TCR complex when expressed in a T cell” because it is unclear whether the  recited endogenous TCR complex is the same as the one recited in claim 406 or a different one. 
Claim 409 is indefinite because of the recitation of  “wherein the stimulatory domain of the first TCR subunit and the stimulatory domain of the second TCR subunit are from an intracellular signaling domain of a different TCR chain”. It is unclear whether the stimulatory domains claimed are different in relation to the stimulatory domains of the first TCR subunit and the second TCR subunit or in relation to other stimulatory domains. As such the metes and bounds of the claim are indefinite.
Claims 422 and 423 are indefinite in their recitation of “ derived from a single TCR chain”. The term “ derived from a single TCR chain” is not defined in the claims. The specification does not provide a per se definition of the quoted phrase in the context of a first T-cell fusion protein and a second T-cell fusion protein. The combination of antigen-binding domains of a humanized antibody to TCR signaling chains was known in the art as evidenced by the teachings of Nolan et al (Clinical Cancer Research; 1999; pages 3928–3941). Nolan discloses   single chain Fv fragment : (sFv)-z, fragment antigen-binding (Fab)- z, sFv-e, and Fab-e. (abstract). 
Thus it is unclear whether the claim refer to a single chain variable fragment (scFv) or a camelid heavy chain (VHH) (para. of the instant application [0326]), a single α chain , a single β chain and others.
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 U.S.P.Q.2d 1207, 1211 (B.P.A.I. 2008) (precedential); standard expressly approved in In re Packard, 110 U.S.P.Q.2d 1785, 1789 (Fed. Cir. 2014).

Claims 407, 410 and 413-421 are indefinite insofar as they depend from claim 406.
                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 406-410 and 413-423 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kieback et al.. (US 20110189141), in view of Zugmaier et al., (EP 2 982 696 A2; of record IDS filed on 8/16/2019; No. 18) Dotti et al., (U.S.  Pub. 2016/0017048) and Nolan et al., (Clinical Cancer Research; 1999; pages 3928–3941) as evidenced by Jackson et al (22 Mar 2016 Nature Reviews; pp. 370-383).
Regarding claims 406, Kieback et al. discloses an isolated recombinant nucleic acid molecule encoding a T-cell receptor (TCR) fusion protein (TFP) (para [0002]; para [0056]-[0059]) comprising: 
(a) a  first TCR subunit (para [0023]) comprising  (i) at least a portion of a TCR extracellular domain (para [0023]; para [0003] and (ii) a TCR intracellular domain comprising a stimulatory domain from an intracellular signaling domain (para [0024]; and 
(b) a first domain comprising an antigen binding domain (para [0023]; para [0040]); wherein the TCR subunit and the antigen binding domain are operatively linked (para [0040] ); and wherein the TFP incorporates into a TCR when expressed in a T-cell (para [0068]; [0060]; [0061]; [0070]) and 
(c)  a second binding domain, “a new type of therapy is disclosed that will target simultaneously at least two different antigens and may further target angiogenesis as well. This is exemplified by targeted antigens such as HER-2, a cell surface molecule that is presented independently of MHC restriction and the MHC-presented epitopes gp100209 and gp33 derived 
Kieback et al. explicitly states that "Such expression is particularly appropriate where native assembly and export of the inventive fusion protein is desirable, since the activity of TCRs is influenced by native dimerization (folding and assembly) and presentation on the cell"; para [0070] and further discloses that "In the context of the present invention, a "functional" T-cell receptor (TCR) α- and/or β chain fusion protein shall mean an α- and/or β-chain fusion protein that, although the chain includes a (foreign) amino acid sequence or peptide, maintains at least substantial biological activity in the fusion protein. In the case of the α- and/or β-chain.-chain of a TCR, this shall mean that both chains remain able to form a T-cell receptor" para [0070]. Moreover, Kieback et al. teaches that the composition can be used in pharmaceutical compositions intended for use in treating a patient (para [0075]) and further teaches that antibodies have been used along with TCRs to recognize and treat cancer (para [0010]). Moreover, Kieback et al. explicitly states, “The inventors surprisingly could show that a TCR fusion protein having at least two functionalities, i.e. one for a MHC-presented epitope, and one for an additional antigen, can be generated without affecting the original specificity for the MHC-complex” (par [0021]). Furthermore, given that the composition of Kieback can be used in in pharmaceutical compositions intended for use in treating a patient (para [0075]) and further teaches that antibodies have been used along with TCRs to recognize and treat cancer (para [0010]), one of ordinary skill in the art would have found it obvious to use human or humanized ligands so that the composition may be used safely in a human patient. Furthermore, since human ligands are commonly recognized and used as binding ligands for antibodies and fragments thereof, the skilled person would have found it obvious to use human or humanized ligands or fragments thereof.
However, Kieback does not teach that the TCR intracellular domain comprises a stimulatory domain from an intracellular signaling domain of CD3 epsilon, CD3 gamma, CD3 delta, TCR alpha, and TCR beta.
However, Zugmaier  discloses that CD3 epsilon is one of five CD3 chains normally expressed on T cells as part of the T cell receptor complex, see para [0014]: "As used herein, "CD3" denotes an antigen that is expressed on T cells, preferably human T cells as part of the multimolecular T cell receptor complex, the CD3 consisting of five different chains: CD3-
Given that CD3 epsilon is normally expressed as part of a T cell receptor complex, as taught by Kieback,  the skilled person would have found it obvious to combine the TCR of Kieback comprising an intracellular signaling domain of CD3 epsilon as disclosed in Zugmaier.
The combined teachings of Kieback and Zugmaier do not explicitly teach a an isolated nucleic acid molecule encoding a second TCR subunit.
However, before the effective filing date of the claimed invention, it was known in the art that immune cells have different activating receptors, and the ligand of a receptor will be tailored to the immune cell being activated, as evidenced by the prior art of Dotti. Dotti et al., exemplified prior art where immune cells (or an engineered immune cell surface), have different activating receptors, and the engager will be tailored to the cell being activated. For example, CD3 is an activating receptor on T-cells, whereas CD16, NKG2D, or NKp30 are activating receptors on NK cells. In preferred embodiments, Dotti discloses immune cell is a T-cell, the activation molecule is one or more of CD3 (para [0065]).
Therefore,  it would have been obvious to combine the teachings of Kieback and Zugmaier on a recombinant nucleic acid comprising a sequence encoding a first TCR fusion protein, with the teachings of Dotti et al., on an  immune cell including  a T-cell where  the activation molecule on a T cell  is one or more of CD3 to arrive at the instantly claimed invention. The manipulation of previously identified Ig and TCR DNA fragments for the generation of TCR complexes and T cell transformation systems is within the ordinary level of skill in the art of molecular biology, as evidenced by the teachings of Nolan (See figure page 3931; Fig.3). A skilled artisan would have had a reasonable expectation of success as controlling activation by a ligand of more than one  activation molecule on an immune cell surface or an engineered immune cell surface, e.g, on T-cell, NK-cells, or NKT-cells, to elicit processes that ultimately activate the recipient cell was known in the art before the effective filing date of the invention.  
Regarding claim 407, the combined teachings of  Kieback,  Zugmaier, Dotti and Nolan make obvious the claimed recombinant nucleic acid of claim 406. Moreover, Kieback discloses refers to the teachings of .S. Pat. No. 6,534,633 B1 and WO 01/93913 for the disclosure of peptide linkers (paragraphs[0013][0014]).
Regarding claim 408, the combined teachings of  Kieback,  Zugmaier, Dotti and Nolan make obvious the claimed recombinant nucleic acid of claim 406. The claimed structure of a second TFP comprising a second TCR subunit in addition to the second antigen binding domain (b) would have been obvious in view of the cited references. 
Regarding claims 409, 410, 414, 415 and  419-421,  the combined teachings of  Kieback,  Zugmaier, Dotti and Nolan make obvious the claimed recombinant nucleic acid of claim 406. Moreover, Dotti et al states “In specific embodiments, e.g., wherein the immune cell is a T-cell, the activation molecule is one or more of CD3, e.g., CD3gamma, CD3delta or CD3epsilon; or CD27, CD28, CD40, CD134, CD137, and CD278. In other specific embodiments, e.g., wherein the immune cell is a NK cell, the activation molecule is CD16, NKG2D, or NKp30, or wherein the immune cell is a NKT-cell, the activation molecule is CD3 or an invariant TCR.” (para. [0065]). Moreover, Nolan et al., discloses that  ε (epsilon) and [Symbol font/0x7A] (zeta)  are indistinguishable for T cell signaling when assayed in the context of the intact TCR complex (abstract). Selection and optimization of stimulatory domains comprising the same or different intracellular signaling domains of CD3gamma, CD3delta or CD3epsilon for delivery of a particular immunotherapeutic T cell composition  is deemed to be within the scope of one of ordinary skill in the art without undue experimentation, taking into account the above-disclosed factors and the clinical profile of the patient. The selection of a first TCR subunit and/or a second TCR subunit lacking a functional CD3[Symbol font/0x7A] and comprising a functional CD3 ε would have been obvious in view of the teachings of Nolan.  
Regarding claim 413, the combined teachings of  Kieback,  Zugmaier, Dotti and Nolan make obvious the claimed recombinant nucleic acid of claim 406. The claimed structure of a second TFP comprising a second TCR subunit in addition to the second antigen binding domain (b) would have been obvious in view of the cited references, as recited in claim 408. Additionally, Kieback discloses that “ a TCR fusion protein having at least two functionalities, i.e. one for a MHC-presented epitope, and one for an additional antigen” (para. [0021]), wherein the “The peptide-guided function can in principle be achieved by introducing peptide sequences 
Regarding claim 416, the combined teachings of  Kieback,  Zugmaier, Dotti and Nolan make obvious the claimed recombinant nucleic acid of claim 406. The claimed structure of a second TFP comprising a second TCR subunit in addition to the second antigen binding domain (b) would have been obvious in view of the cited references. In relation to the sequence encoding the first TFP and the sequence encoding the second TFP, use of a cleavage linker would have been obvious and routine to one of ordinary skill in the art to enable two separate peptides products rather than a fused protein, said two peptide products being encoded by the same single nucleic acid molecule.
Regarding claim 417,  the combined teachings of  Kieback,  Zugmaier, Dotti and Nolan make obvious the claimed recombinant nucleic acid of claim 406. Additionally, Kieback discloses that “or more antigen binding amino acid sequences either spaced apart or directly in tandem, or the TCR is expressed as a single chain or soluble receptor” (para [0044]). Moreover, Kieback et al., discloses that although the chain includes a (foreign) amino acid sequence or peptide which maintains at least substantial biological activity in the fusion protein (para [0070]). Nolan teaches an isolated recombinant nucleic acid molecule encoding a T cell receptor (TCR) fusion protein (TFP) comprising a humanized scFv (hMN14) fused to the CDε extracellular, transmembrane and intracellular signaling domains (see Section designated "Design of AntiCEA IgTCR" and Fig. 1; see also page 3937, left col., 4th paragraph and Fig. 6 demonstrating that sFv-e binds to isolated CEA in vitro and signals with IL-2 secretion in response to CEA binding). Thus the practitioner in the art would readily understand how to select a scFv or VH domain as the one or more antigen binding amino acid sequences in the TCR fusion protein of Kieback to  maintain at least substantial biological activity in the fusion protein. 
  the combined teachings of  Kieback,  Zugmaier, Dotti and Nolan make obvious the claimed recombinant nucleic acid of claim 406. Additionally, Kieback exemplifies targeting antigens such as HER-2 and neovasculature antigens by inserting peptides specific for said antigens into the T-cell receptor (TCR) α- and/or β chain fusion protein (Figure 8). 

    PNG
    media_image2.png
    450
    672
    media_image2.png
    Greyscale

Regarding claims 422-423, the combined teachings of  Kieback,  Zugmaier, Dotti and Nolan make obvious the claimed recombinant nucleic acid of claim 406. The claimed structure of a second TFP comprising a second TCR subunit in addition to the second antigen binding domain (b) would have been obvious in view of the cited references. Additionally, Kieback states,  “said fusion protein comprises the one or more antigen binding amino acid sequences either spaced apart or directly in tandem, or the TCR is expressed as a single chain or soluble receptor.” (para [0044]).

The examiner notes that the Specification provides support in figure 5 for the fusion protein comprising a monomer of the ligand Natural Killer Group 2D (NKG2D) and a dimer of NKG2D. Figures 14 A-D and Figures 15 A-D evidence differential cytoxicity of T cells transfected with the  NKG2D dimer or NKG2D monomer. To advance prosecution, the examiner recommends to amend the claimed limitations to more accurately reflect the invention as disclosed in the Specification. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633